Case 1:20-cv-00404-AJT-IDD Document 56 Filed 12/14/20 Page 1 of 2 PageID# 301




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

C.R.M.,                                            )
                                                   )
                       Plaintiff,                  )
                                                   )
       v.                                          )       Case No. 1:20-cv-404
                                                   )
UNITED STATES OF AMERICA,                          )
                                                   )
                   Defendant.                      )
                                                   )


                       MOTION FOR LEAVE TO FILE UNDER SEAL

       Pursuant to Local Civil Rule 5(C) and the Stipulated Protective Order (Dkt. No. 27),

Defendant respectfully moves the Court for leave to file under seal certain limited portions of

Defendant’s memorandum in support of its renewed motion to dismiss, as well as Defendant’s

Exhibit (“DEX”) 2, 3, 7, 8, 9, 11, 12, and 14 to Defendant’s renewed motion to dismiss (Dkt.

Nos. 55). DEX 2, 3, 7, 8, and 9 are exhibits designated by Plaintiff as confidential and subject to

the protective order. DEX 11, 12, and 14 and portions of Plaintiff’s medical records that

Defendant designated as confidential and subject to the protective order out of an abundance of

caution and as a courtesy to Plaintiff, as they relate exclusively to Plaintiff’s medical history.

Accordingly, pursuant to the Stipulated Protective Order, the memorandum supporting sealing

and proposed order concerning these exhibits must be filed by Plaintiff. Unless Plaintiff

supports sealing of these materials, Defendant does not oppose filing the documents on the

public record.
Case 1:20-cv-00404-AJT-IDD Document 56 Filed 12/14/20 Page 2 of 2 PageID# 302




Dated: December 14, 2020                   Respectfully submitted,

                                           G. ZACHARY TERWILLIGER
                                           UNITED STATES ATTORNEY

                                     By:            /s/
                                           KIMERE J. KIMBALL
                                           CATHERINE M. YANG
                                           Assistant United States Attorneys
                                           Office of the United States Attorney
                                           Justin W. Williams U.S. Attorney’s Building
                                           2100 Jamieson Avenue
                                           Alexandria, Virginia 22314
                                           Tel: (703) 299-3763/3799
                                           Fax: (703) 299-3983
                                           Email: Kimere.kimball@usdoj.gov
                                                 catherine.yang@usdoj.gov
                                           Counsel for Defendant United States
